DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1, 5-16, 20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … analyzing, by the client device, the collected user input received by the client device to detect collected user input indicative of machine behavior that simulates inputs provided by a user; in response to detection of collected user input received by the client device indicative of machine behavior that simulates inputs provided by a user, displaying, by the client device, at least one verification query in a user interface of the client device: receiving, by the client device, at least one answer to the verification query; analyzing, by the client device, the answer received to the verification query to determine whether the answer indicates that the user input received by the client device is being provided by a user; in response to both i) detection of collected user input received by the client device indicative of machine behavior that simulates inputs provided by a user, and ii) determining that the answer to the verification query indicates that the user input to the client device is being provided by a user, generating, by the Client device, a training dataset that indicates that the collected user input received by the client device does not reflect machine behavior; and |

preventing, by the client device, subsequent access to the remotely hosted application through the client device in response to both i) detection of collected user input received by the client device indicative of machine behavior that simulates inputs provided by a user, and ii) determining that the answer received to the verification query indicates that the user input received by the client device is not being provided by a user, in order to protect the remotely hosted application from malicious attacks…in combination and relationship with the rest of claim as being claimed in claims 1, 16, 20.
Therefore, claims 5-15 are allowable as being dependent upon independent claim 1.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to remotely hosted applications from malicious attacks on a client device.

Chandrasekaran et al (Pub. No. US 2019/0132230); “System and Method for using Real-Time Packet Data to Detect and Mange Network Issues”;
-Teaches analyzing roaming data for client devices in a network without on the wire association events by computing roaming even information…see par. 13-14.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436